DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Staszewki (US 20050271161) is added to teach the limitation of “normalize a frequency of the output signal”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20080233890) in view of Staszewki (US 20050271161).
In regards to claims 1, 11 and 16, Baker discloses a device, a non-transitory computer-readable storage medium and a method comprising: 
a memory (Baker Fig. 1A Item 158) that stores comparison data (Baker Abstract note: this reads on prestored value); 
a radio frequency (RF) communication interface (Baker Fig. 1A Item 151, 152 and 153); 
an antenna terminal configured to connect to an external antenna (Baker Fig. 3 Item 303); 
an oscillator circuit (Baker paragraph 0076) whose frequency of operation is determined by a resonant frequency of a tank circuit (Baker Fig. 5 Item 505) and reactance of a load associated with the antenna terminal (Baker paragraph 0076 note: this reads on the impedance of the external antenna); and 
a controller (Baker Fig. 1A Item 156) configured to: measure an output signal of the oscillator circuit when the oscillator circuit is connected to the antenna terminal (Baker paragraph 0076); and 
determine (Baker Abstract) whether or not the external antenna is connected to the antenna terminal based on the measurement and the comparison data (Baker Abstract, paragraph 0076 note: this reads on frequency change and comparing prestored value).
Baker fails to teach normalize a frequency of the output signal. However, Staszewki discloses normalize a frequency of the output signal (Staszewki claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Staszewki’s normalize frequency in Baker’s device for improving accuracy (Staszewki paragraph 0025).
In regards to claims 2, 12 and 17, Baker in view of Staszewki discloses a device, a non-transitory computer-readable storage medium and a method as described above. Baker further discloses the comparison data includes a first frequency value indicating that the external antenna is connected to the antenna terminal, and a second frequency value indicating that the external antenna is not connected to the antenna terminal (Baker Abstract, paragraph 0076 note: this reads on changing on chip frequency and comparing prestored value).
In regards to claim 3, Baker discloses a device as described above. Baker further discloses the oscillator circuit includes an inductor capacitor (LC) oscillator (Baker Fig. 5 note: this reads on LC inside item 505).
In regards to claims 4, 14 and 19, Baker in view of Staszewki discloses a device, a non-transitory computer-readable storage medium and a method as described above. Baker further discloses he external antenna includes an intermediary connector (Baker Fig. 3 note: this reads on connector for the antenna ports).
	In regards to claim 7, Baker in view of Staszewki discloses a device as described above. Baker further discloses an internal antenna (Baker Fig. 3 Item 305A, 305B); and a switch (Baker Fig. 3 Item 307), wherein the switch can selectively switch between a first connection (Baker Fig. 3 Item 323 connection) with the oscillator circuit and the antenna terminal and a second connection (Baker Fig. 3 Item 315A, B connection) with the RF communication interface and the antenna terminal.
	In regards to claim 8, Baker in view of Staszewki discloses a device as described above. Baker further discloses the controller is further configured to: detect a triggering event; and measure the output signal in response to the detection of the triggering event (Baker Abstract, paragraph 0076 note: this reads on detecting changing on chip frequency).
	In regards to claims 10, 13 and 18, Baker in view of Staszewki discloses a device, a non-transitory computer-readable storage medium and a method as described above. Baker further discloses the controller is further configured to: transmit data, via the radio communication interface and the external antenna, in response to a determination that the external antenna is connected to the antenna terminal (Baker Fig. 6 Item 613 paragraph 0077).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Staszewki as applied to claim 1 above, and further in view of Finn (US 20070046549).
In regards to claim 6, Baker discloses a device as described above. Baker fails to teach the comparison data includes frequency values pertaining to different types of external antennas. However, Finn discloses comparison data includes frequency values pertaining to different types of external antennas (Finn Abstract paragraph 0023, 0024 note: this reads on frequency band of the antenna).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Finn’s attribute in Baker’s device for improving antenna identification and verification (Finn paragraph 0006).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Staszewki as applied to claim 1 above, and further in view of Ketonen (US PAT 6594508).
In regards to claim 9, Baker discloses a device as described above. Baker fails to teach the comparison data includes a frequency value indicating that the external antenna is connected to the antenna terminal but is damaged. However, Ketonen discloses the comparison data includes a frequency value indicating that the external antenna is connected to the antenna terminal but is damaged (Ketonen Col. 10 line 55-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ketonen’s arrangement in Baker’s device for alerting an operator (Ketonen Col. 10 line 55-65).
Allowable Subject Matter
Claims 5, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641